Citation Nr: 1601047	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  12-17 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits on behalf of his minor children.


REPRESENTATION

Appellant represented by:	Appellant represented by Judith M. O'Donohoe
	Veteran represented by The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989 and from January 1991 to December 1994.  The appellant is the Veteran's former spouse from whom he has been legally divorced since July 2006.

This matter comes before the Department of Veterans' Affairs (VA) Board of Veterans' Appeals (Board) from an August 2011 decision of the Des Moines, Iowa Regional Office (RO) that denied the appellant's claim of entitlement to an apportionment of the Veteran's service-connected compensation benefits.

This case is governed by contested claims procedures.


VACATUR

In October 2014 the appellant testified before the Board.  Thereafter, a decision was issued by the Board in June 2015.  

Following the June 2015 decision it became apparent to the Board that the Veteran was never provided an opportunity to testify or to present evidence showing why an apportionment should not be granted.  As such, VA violated his right to due process.  See 38 U.S.C.A. § 7105A (West 2014) ; 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.713 (2015).  Accordingly, the June 2015 decision is vacated.  

A separate decision will be issued ordering a new hearing and full compliance with VA regulations pertaining to contested claims. 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


